—In a proceeding pursuant to CPLR article 78 to review a determination of the Zoning Board of Appeals of the Town of Is-lip dated March 23, 1999, which, after a hearing, granted Carolyn Matherson’s application for a certificate of nonconforming use, the appeals are from a judgment of the Supreme Court, Suffolk County (Gerard, J.), dated July 5, 2000, which granted the petition and, in effect, annulled the determination.
Ordered that the judgment is affirmed, without costs or disbursements.
The determination of the Zoning Board of Appeals of the Town of Islip was, in effect, properly annulled on the ground that it was arbitrary and capricious (see, Matter of E & B Realty v Zoning Bd. of Appeals, 275 AD2d 779). Krausman, J. P., Friedmann, Florio and Adams, JJ., concur.